Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.

                                                       Oct 14 2014, 9:48 am




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
LEANNA WEISSMANN                                   GREGORY F. ZOELLER
Lawrenceburg, Indiana                              Attorney General of Indiana

                                                   RICHARD C. WEBSTER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

GEORGE NICHOLS,                                    )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
           vs.                                     )       No. 40A05-1402-CR-00076
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Respondent.                        )

                    APPEAL FROM THE JENNINGS SUPERIOR COURT
                            The Honorable Gary Smith, Judge
                            Cause No. 40D01-1307-CM-242


                                        October 14, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Following a bench trial, George Nichols (“Nichols”) was found guilty of operating

while intoxicated, a Class C misdemeanor, and public intoxication, a Class B

misdemeanor. Nichols was ordered to serve an aggregate term of 180 days, with 176

days suspended, and twelve months of supervised probation.            Nichols appeals his

convictions, raising two issues for the court’s review, which we restate as:

       I. Whether the State provided sufficient evidence to prove that Nichols was in a
       public place at the time of the offense, and

       II. Whether the State provided sufficient evidence to prove that Nichols was
       intoxicated.

       We affirm.

                             Facts and Procedural History

       In the early morning hours of May 31, 2013, Timothy Collins (“Collins”), a

resident of a rural Jennings County neighborhood locally known as Muscatatuck Caverns,

heard a man screaming and cursing outside his home. Collins walked outside and

observed Nichols, who also lived in Muscatatuck Caverns, pacing up and down the road

in front of Collins’s house.     Nichols appeared to be yelling taunts directed at his

neighbors, the other residents of Muscatatuck Caverns. Eventually, Nichols returned to

his own house, only to reappear about fifteen minutes later, driving his car down the road,

cursing, and screaming for the other residents to come out of their houses and fight with

him. Nichols returned to his house again, then appeared for a third time, this time riding

a four-wheeled all-terrain vehicle (“ATV”). Nichols was still yelling curses at the houses

and was waving what Collins believed to be a rifle. Collins called the police.



                                             2
       At approximately 3:00 a.m., Deputy Aaron Green (“Deputy Green”) of the

Jennings County Sheriff’s Department responded to the scene.        Two other sheriff’s

deputies and an Indiana State Police trooper also responded to the scene. When he

arrived, Deputy Green did not observe any person matching Nichols’s description. He

spoke with Collins, who advised Deputy Green to wait for a few minutes. Deputy Green

moved his car back from the roadway and turned his engine off. Shortly thereafter,

Deputy Green heard an ATV start its engine and approach. Deputy Green observed

Nichols ride his ATV towards Collins’s house, stop in front of Collins’s driveway, and

yell, “Come and get you some.” Tr. pp. 11-12. Nichols then drove away.

       Deputy Green followed Nichols down the road. Another deputy approached from

the opposite direction and activated his car’s lights when he reached Nichols. Nichols

ignored that deputy’s order to stop. Deputy Green then activated his overhead lights and

Nichols finally stopped his ATV.

       Because the dispatcher had advised that Nichols might be armed, Deputy Green

made a felony traffic stop, drawing his weapon and ordering Nichols to raise his hands

and step off of the ATV. Nichols failed to comply with these instructions, only stepping

off of the ATV after Deputy Green repeated his order three or four times. Deputy Green

placed Nichols in handcuffs, then searched the ATV for a weapon. He found no weapons,

but did discover a three foot-long stick wrapped in fabric.

       As he spoke with Nichols, Deputy Green observed the strong odor of alcohol on

Nichols’s breath. He also noticed that Nichols was having trouble standing and balancing,

and that Nichols’s speech was slurred, and that he was behaving argumentatively.

                                             3
Deputy Green believed that Nichols was intoxicated and read the implied consent law to

Nichols. Nichols refused to take a chemical breath test or any field sobriety tests.

Deputy Green then arrested Nichols and transported him to the Sheriff’s Department.

       On July 5, 2013, the State charged Nichols with Class C misdemeanor operating a

vehicle while intoxicated, Class B misdemeanor public intoxication, and a Class C

infraction for refusing to submit to a breath test or chemical test. The trial court held a

bench trial on December 23, 2013 and found Nichols to be guilty of Class C

misdemeanor operating a vehicle while intoxicated and Class B misdemeanor public

intoxication. After the January 27, 2014 sentencing hearing, the trial court sentenced

Nichols to thirty days for the operating while intoxicated conviction and 180 days for the

public intoxication conviction, to be served concurrently. The trial court suspended 176

days of the sentence and ordered Nichols to serve twelve months of supervised probation.

       Nichols now appeals.

                                 Discussion and Decision

       Nichols argues that there was insufficient evidence to sustain his convictions.

Specifically, he argues that the State failed to provide sufficient evidence to prove that he

was intoxicated or that he was in a public place. Our standard of review in such cases is

well settled.   We consider only the probative evidence and reasonable inferences

supporting the judgment. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not

assess the credibility of witnesses or reweigh evidence.         Id.   We will affirm the

conviction unless “no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270 (Ind.

                                             4
2000)). “The evidence is sufficient if an inference may reasonably be drawn from it to

support the [judgment].” Id. (quoting Pickens v. State, 751 N.E.2d 331, 334 (Ind. Ct.

App. 2001)).

                                      I. Public Place

       The offense of public intoxication is governed by Indiana Code § 7.1-5-1-3, which

provides that “it is a Class B misdemeanor for a person to be in a public place or a place

of public resort in a state of intoxication caused by the person’s use of alcohol or a

controlled substance.” Thus, the State was required to prove that Nichols was intoxicated

and was in a public place.

       The purpose of the prohibition against public intoxication is to protect the public

from the annoyances and deleterious effects which may and do occur because of the

presence of persons who are in an intoxicated condition. Wright v. State, 772 N.E.2d 449

(Ind. Ct. App. 2002). “The term ‘public place’ is not defined by the public intoxication

statute.” Id. at 454. This court has held, however, that a “public place,” for purposes of

the public intoxication statute, does not mean space devoted solely to the use of the

public. Id. at 449. Instead, it means any place that is not private, i.e., any place that is

visited by many persons, and usually accessible to the public. Id. It is well established

that a private residence, including the grounds surrounding it, is not a public place.

Moore v. State, 634 N.E.2d 825, 827 (Ind. Ct. App. 1994).

       Nichols argues that the road on which he and Collins live and from which he

taunted his neighbors is a private road, and therefore, he was not intoxicated in a public

place. To support his argument, he cites Cornell v. State, 398 N.E. 2d 1333 (Ind. Ct. App.

                                             5
1980), a case where this court reversed the defendant’s conviction for public intoxication

after concluding that the defendant, who was discovered unconscious in the cab of his

pickup truck, parked to the side of a private lane leading to a private residence, twenty to

thirty feet from the traveled portion of a rural country road, was not in a “public place”

for purposes of the public intoxication statute. See id. at 1336. The court noted that

“[t]here is no evidence the private lane entering the field where Cornell was found is

open to, or utilized by, the public generally.” Id. at 1337. The court also observed that

       [t]here is no evidence Cornell was seen in an intoxicated condition on the
       road before he parked his pick-up truck in the place he was found, nor is
       there any evidence from which such an inference may be drawn. To the
       contrary, from the evidence it is just as easy to infer Cornell parked his
       truck in the place he was found before he imbibed any spirits.

Id. The court cited Yarbrough v. Commonwealth, (1927) 219 Ky. 319, 292 S.W. 806,

where the Kentucky Supreme Court reversed the defendant’s public intoxication

conviction after noting that the defendant was found merely peacefully drunk on a

hillside. Id.

       The facts of this case are easily distinguishable from those in Cornell. Here, the

evidence established that, though considered by residents to be a private area, no gates or

guards restricted public access to the area, and the road from which Nichols taunted his

neighbors was freely accessible to the public. Also, unlike the defendant in Cornell,

Nichols was not arrested after being discovered asleep inside his vehicle, parked off of a

private lane and twenty to thirty feet away from the public road. Instead, he walked,

drove, and rode his ATV up and down the road in his neighborhood, yelling and cursing

at his neighbors. Under these facts and circumstances, we conclude that Nichols was in a

                                             6
public place for purposes of the public intoxication statute. See State v. Jenkins, 898

N.E.2d 484 (Ind. Ct. App. 2008) (holding that the outdoor, unenclosed courtyard area of

the defendant’s apartment complex was a public place, where the courtyard was not

enclosed by a gate or fence, the public was free to come and go as they pleased in the

courtyard, the courtyard was next to the complex’s parking lot, the area of courtyard in

which defendant was standing at time or arrest was not unique to his lease, and visitors at

the complex did not have to wear identification).

                                     II. Intoxication

       Nichols next argues that the State failed to prove that he was intoxicated, as

required to support his convictions for operating while intoxicated and public intoxication.

Indiana Code section 9-13-2-86 defines “intoxicated” as “under the influence of alcohol .

. . so that there is an impaired condition of thought and action and the loss of normal

control of a person’s faculties.” See Fought v. State, 898 N.E .2d 447, 451 (Ind. Ct. App.

2008) (citing Ind. Code § 9-13-2-86). The State need not present separate proof of

impairment of action, impairment of thought, and loss of control of faculties to establish

an individual’s intoxication. Curtis v. State, 937 N.E.2d 868, 873 (Ind. Ct. App. 2010).

Rather, a person’s impairment is to be determined by considering his capability as a

whole, not component by component, such that impairment of any of these three abilities

equals impairment. Id. And such impairment can be established by evidence of: (1) the

consumption of significant amount of alcohol; (2) impaired attention and reflexes; (3)

watery or bloodshot eyes; (4) the odor of alcohol on the breath; (5) unsteady balance; (6)

failure of field sobriety tests; and (7) slurred speech. Fought, 898 N.E.2d at 451.

                                             7
       The State presented sufficient evidence to demonstrate that Nichols was

intoxicated at the time of the offense. Deputy Green testified that, based upon his

training and experience, it was his opinion that Nichols was intoxicated. This itself is

sufficient to support Nichols’s convictions. See Wright v. State, 772 N.E.2d 449, 460

(Ind. Ct. App. 2002) (“With respect to the sufficiency of the evidence upon the element

of intoxication, it is established that a non-expert witness may offer an opinion upon

intoxication, and a conviction may be sustained upon the sole testimony of the arresting

officer.”). Deputy Green also testified that he observed Nichols shouting and cursing

from the middle of the neighborhood road.         He stated that Nichols’s balance was

unsteady, his speech was slurred, he smelled of alcohol, and he was non-responsive and

uncooperative with officers.    All of this evidence further supports the trial court’s

determination that Nichols was intoxicated. See Fought, 898 N.E.2d at 451 (concluding

that evidence was sufficient to show that defendant was intoxicated at the time of his

arrest, where police officers testified that they smelled a strong odor of alcohol emanating

from the interior of defendant’s vehicle and from defendant’s breath, defendant’s clothes

were disheveled, defendant was uncooperative, defendant had extremely slurred speech

and was unsteady on his feet, defendant’s eyes were red, watery, and bloodshot, and

defendant was unsure how he had reached his current location).

       Nichols’s argument is simply a request for this court to reweigh the evidence and

judge the credibility of a witness, which we will not do. Thus, we conclude that the State

presented sufficient evidence to show that Nichols was intoxicated.



                                             8
                                      Conclusion

      For all of these reasons, we conclude that the State presented sufficient evidence to

support Nichols’s convictions for Class C misdemeanor operating a vehicle while

intoxicated and Class B misdemeanor public intoxication.

      Affirmed.

VAIDIK, C.J., and FRIEDLANDER, J., concur.




                                            9